DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-5, in the reply filed on 2 August 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 6-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Information Disclosure Statement
The information disclosure statement filed 17 April 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but second non-patent literature document to Ah Young Song et al. has not been considered. However, a Master's Thesis having the same title to the sole author of Ah-young Song has been made of record in this action.

Drawings
The drawings are objected to for the following reasons: 
In Figs. 1C and 3C, the formal negative charge on boron and the formal positive charge on the iminium nitrogen must be illustrated. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
On page 6, second para., the term "FIG. 11D" must be changed to "FIG. 1D".
On page 7, first para., the description of each of Figs. 8A to 8C must be provided separately. 
On page 7, fourth para., the description of each of Figs. 11A to 11H must be provided separately. 
On page 7, fifth para., the description of each of Figs. 12A to 12F must be provided separately. 
On pages 7-8, the description of each of Figs. 13A to 13F must be provided separately.
At the bottom of page 17, reference is made to "Fig. 1," which (i) fails to identify Fig. 1A, 1B, and/or 1C, and (ii) all of Figs. 1A-1C appear to be unrelated to "a fluorescence signal."
At the bottom of page 18, at the end of the penultimate paragraph, reference is made to "Figs. 11 and 12," yet all of Figs. 11A to 11H appear to be unrelated to "a CD signal." 
On page 19, in the product of Reaction Formula 4, the formal negative charge on boron and the formal positive charge on the iminium nitrogen must be illustrated.
On page 21, in the lower product of Reaction Formula 5, the formal negative charge on boron and the formal positive charge on the iminium nitrogen must be illustrated.
On page 22, in the adduct products of Reaction Formula 6, the formal negative charge on boron and the formal positive charge on the iminium nitrogen must be illustrated.
On pages 29-35, in the products of sections 1) - 9), the formal negative charge on boron and the formal positive charge on the iminium nitrogen must be illustrated.
On page 38, third para., the description of each of Figs. 11A to 11H must be provided separately.
On page 39, second para., the description of each of Figs. 13A to 13F must be provided separately.
Tables 1 and 2 on pages 39-40 are not fully legible. The pre-grant publication of the instant application (US 2020/0347080 A1) has several question marks in Tables 1 and 2 to indicate illegible text.
Appropriate correction is required.

Claim Objections
Claims 1, 2, and 5 are objected to because of the following informalities: 
Claims 1 and 2 recite the limitation "….a C1-10 alkoxy substituted or not substituted with at least one substituent selected from the group consisting of..." This limitation must be changed to "…a C1-10 alkoxy that is unsubstituted or substituted with at least one substituent selected from the group consisting of..."
Regarding claim 5, the limitation "…with an amino group contained in the amine compound and boron (B) contained in the compound connects…" must be changed to "…with an amino group contained in the amine compound, and wherein boron (B) contained in the compound connects…"
Regarding claim 5, the limitation "a fluorescence chromophore" must be changed to "a fluorescent chromophore".
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for n being 0, does not reasonably provide enablement for n being 1-5. 
Claims 1 and 2 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for R1 being hydrogen, amino, halogen, alkyl, aryl, or alkoxy, does not reasonably provide enablement for R1 being nitro, cyano, formyl, carboxyl, or alkylcarbonyl. 
Claims 4 and 5 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for R1 being hydrogen, amino, alkyl, aryl, or alkoxy, does not reasonably provide enablement for R1 being a halogen, nitro, cyano, formyl, carboxyl, or alkylcarbonyl.
Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for geminal substituents R3 and R4 being hydrogen, halogen, alkyl, aryl, or alkoxy, does not reasonably provide enablement for geminal substituents R3 and R4 being amino, nitro, cyano, formyl, carboxyl, or alkylcarbonyl. 
Claim 2 is rejected under 35 U.S.C. 112(a) because the specification, while being enabling for Z being =N- or =CH-, does not reasonably provide enablement for Z being =O+-. 
Claims 4 and 5 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for R2 and R5 being hydrogen, halogen, amino, nitro, cyano, alkyl, aryl, or alkoxy, does not reasonably provide enablement for R2 and R5 being formyl, carboxyl, or alkylcarbonyl. 
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Factors to be considered when determining whether the claimed invention would require undue experimentation are given in MPEP 2164.01 (a).  In re Wands, 858 F. 2d 731,737; 8 USPQ 2d 1400, 1404 (Fed. Cir. 1988).  
(A) The breadth of the claims.
Claims 1 and 2 are directed to a compound or its derivative. 
Claims 4 and 5 recite a probe comprising the compound or its derivative according to claim 1 and require additional functional limitations compared to claims 1-3. Claim 4 recites that "the probe is for measuring the concentration and optical purity of an amine compound containing aminoalcohol." Claim 5 recites that "the compound forms an imine bond with an amino group contained in the amine compound and boron (B) contained in the compound connects nitrogen (N) atom contained in the compound and nitrogen (N) atom contained in the amine compound to form a fluorescence chromophore including an N--B--N bond-containing hetero ring in-situ."
(B) The nature of the invention.
Disclosed are probe compounds for measuring the concentration and the optical purity of chiral 1,2-aminoalcohols via reaction of a probe compound and a chiral 1,2 aminoalcohol to form a fluorescent chromophore. The key functional groups of the probe compound that participate in the reaction are the boronic acid, the carbonyl, and the secondary amine. 
(C) The state of the prior art.
Compound 1 of the instant disclosure is taught by the prior art of Song ("A borane sensor for amino alcohol to determine enantionmeric excess and concentration via circular dichroism and fluorescence," Master's thesis, 18 February 2019) and of Shirbhate et al. ("Optical and Fluorescent Dual Sensing of Aminoalcohols by in Situ Generation of BODIPY-like Chromophore," J. Am. Chem. Soc. February 29, 2020). Shirbhate et al. clearly discloses the fluorescent chromophore that is formed upon reaction of compound 1 with a 1,2-aminoalcohol.
The post-dated art of Raja et al. ("Lysine-Targeting Reversible Covalent Inhibitors with Long Residence Time," J. Am. Chem. Soc. 2022) discloses reaction of Compound 2 of the instant disclosure with a primary amine via a reaction that is compatible with the enablement of R1 being hydrogen (Fig. 1):

    PNG
    media_image1.png
    142
    493
    media_image1.png
    Greyscale

(D) The level of one of ordinary skill.
Regarding claims 1, 2, 4, and 5 and the recitation of a chemical formula comprising the subunit -(Cn)-, where n is an integer from 0 to 5, one of ordinary skill in the art would not understand the meaning of the subunit -(Cn)- when n is 1-5. One of ordinary skill in the art would not expect the following options are expected to exist, given the need for carbon to have four bonds: -C-, -C2-, -C3-, -C4-, or -C5-.
Regarding claims 1, 2, 4, and 5 and the recitation of a chemical formula comprising the substituent R1 that is bonded to the particular acyl subunits of Chemical Formula 1 or 2, one of ordinary skill in the art would be need to have guidance in either the instant disclosure or the prior art for R1 being nitro, cyano, formyl, carboxyl, or alkylcarbonyl. Further regarding claims 4 and 5 and the choice of R1 being halogen, while one of ordinary skill in the art could prepare an acyl chloride of Chemical Formula 1 or 2, one of ordinary skill in the art would expect that nucleophilic reaction of an amine nucleophile (and concomitant leaving action of a halide leaving group) would irreversibly compete with formation of a Schiff base involved in the disclosed fluorescent chromophore.
Regarding claims 1, 2, 4, and 5 and the recitation of a chemical formula comprising the geminal substituents R3 and R4 of Chemical Formula 1 or 2, one of ordinary skill in the art would need to have guidance in either the instant disclosure or the prior art for the geminal substituents being amino, nitro, cyano, formyl, carboxyl, or alkylcarbonyl. 
Regarding claim 2, while the choice of Z being =N- or =CH- provides well understood pyridine or phenyl groups, one of ordinary skill in the art would be need to have guidance in either the instant disclosure or the prior art to prepare a compound of Chemical Formula 2 where Z is =O+-. 
Regarding claims 4 and 5, for the choice of R2 and R5 being formyl, carboxyl, or alkylcarbonyl, one of ordinary skill in the art would expect that these functional groups would react with aminoalcohols, via Schiff base formation, thereby competing with the desired formation of the disclosed fluorescent chromophore.
 (E) The level of predictability in the art.
The level of predictability in the art of organic chemistry depends upon the degree of similarity of the chemical structures and functional groups being compared.
(F) The amount of direction provided by the inventor.
Regarding the subunit -(Cn)- of Chemical Formula 1 or 2, where n is an integer from 0 to 5, no explanation is provided for the meaning of the subunit -(Cn)- when n is 1-5. 
Regarding the geminal substituents R3 and R4 of Chemical Formula 1 or 2, no teaching or explanation is provided regarding the choice of R3 and R4. 
Regarding the choice of the substituent R1 of Chemical Formula 1 or 2, the specification teaches that the choice of R1 being hydrogen in compounds 2 and 3 is advantageous over R1 being phenyl in compound 1 because of less steric hindrance, which allows easy reaction of compounds 2 and 3 with aminoalcohol ([0098] of published application).
Regarding claim 2, and "Z" within Chemical Formula 2, no teaching or explanation is provided regarding the choice of Z. No explanation or illustration of a compound or subunit is provided where Z is =O+-. 
Regarding claims 4 and 5, no teaching or explanation is provided regarding the choice of R2 and R5 or whether when R2 and R5 are formyl, carboxyl, or alkylcarbonyl, whether these functional groups would react with aminoalcohols, via Schiff base formation, thereby competing with the desired formation of the disclosed fluorescent chromophore.
 (G) The existence of working examples.
Working examples of compounds 1, 2, and 3 are disclosed.
Accordingly, regarding the subunit -(Cn)- of Chemical Formula 1 or 2, only working examples of n being zero are provided. No working examples of n being 1-5 exist. 
Regarding R1, only working examples of R1 being aryl or hydrogen are provided. No working examples of R1 being halogen, nitro, cyano, formyl, carboxyl, or alkylcarbonyl exist.
Regarding R3 and R4, only working examples of R3 and R4 being hydrogen are provided. No working examples of R3 and R4 being amino, nitro, cyano, formyl, carboxyl, or alkylcarbonyl exist.
Regarding Z, only working examples of Z being =N- or =CH- are provided. No working examples of Z being =O+- exist.
Regarding R2 and R5, only working examples of R2 and R5 being hydrogen are provided. No working examples of R2 and R5 being formyl, carboxyl, or alkylcarbonyl exist.
 (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In view of the lack of disclosure by the prior art and by the instant disclosure, it would require undue experimentation for one of ordinary skill in the art at the time of filing to make and use the entire scope of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites "A compound represented by the following Chemical Formula 1 or its derivative." Claim 4 recites "A probe, comprising the compound or its derivative according to claim 1." The metes and bounds of a "derivative" of a compound represented by Chemical Formula 1 is unclear. The instant specification does not provide any definition or guidance regarding the meaning of a derivative, and a chemical derivative is commonly understood to be a substance derived from a specified compound. When applying the ordinary and customary meaning of derivative, would elemental carbon, oxygen, nitrogen, hydrogen and/or boron be within the scope of a derivative of Chemical Formula 1 given that these elemental substances are capable of being derived from a compound of Chemical Formula 1?
Claim 1 recites Chemical Formula 1, which comprises the subunit -(Cn)-, where n is an integer from 0 to 5. Claim 1 recites Chemical Formula 2, which has analogous limitations. The meaning of the subunit -(Cn)- when n is 1-5 is completely unclear, given that none of the following options are expected to exist, given the need for carbon to have four bonds: -C-, -C2-, -C3-, -C4-, or -C5-.
Claim 2 recites Chemical Formula 2, which comprises the subunit Z, which is illustrated with three bonds (=Z-). Claim 2 further recites the limitation "Z is -N-, -O-, or -CH;" each of which only have two bonds, contradicting the previous limitation. Moreover, the oxygen of the second choice lacks a positive charge, as required for triply-bonded oxygen. For purposes of evaluating enablement and the prior art, this limitation is interpreted as "Z is =N-, =O+-, or =CH-".
Claim 4 recites the limitation "the concentration and [the] optical purity of an amine compound." There is insufficient antecedent basis for this limitation in the claim. A concentration is only an inherent feature of a compound if the compound exists as a mixture. Optical purity is only an inherent feature of a compound if the compound is chiral.
Claim 4 recites the limitation "an amine compound containing aminoalcohol." An alcohol or an "aminoalcohol" is a compound, not a functional group. It is unclear what is meant by a compound containing a compound.
Claim 5 recites the limitation "the compound." There is insufficient antecedent basis for this limitation because claim 4 recites both "the compound…according to claim 1" and "an amine compound."
Regarding claim 5, an indefinite article ("a") is required in front of each of the following limitations in order to be grammatically correct and for their meanings to be clear: "boron(B) contained in the compound," "nitrogen(N) atom contained in the compound," and "nitrogen(N) atom contained in the amine compound." 
Claim 5 recites the limitation " a fluorescence chromophore including an N-B-N bond-containing hetero ring in-situ." The limitation "N-B-N bond-containing" is unclear because the subunit "N-B-N" contains two bonds.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Song ("A borane sensor for amino alcohol to determine enantionmeric excess and concentration via circular dichroism and fluorescence," Master's thesis, 18 February 2019).
This document appears to be authored by one of the joint inventors. It was publicly available more than a year before the filing date of instant application (17 April 2020) and less than a year before the filing date of the foreign priority application (17 April 2019). Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Regarding claims 1-3, Song discloses the following compound (R1, page 6), which is compound 1 of the disclosure:

    PNG
    media_image2.png
    265
    235
    media_image2.png
    Greyscale

Regarding claims 4 and 5, Song discloses a probe, comprising the compound or its derivative according to claim 1, wherein the probe is for measuring the concentration and optical purity of an amine compound containing aminoalcohol (abstract), wherein the compound forms an imine bond with an amino group contained in the amine compound and boron (B) contained in the compound connects nitrogen (N) atom contained in the compound and nitrogen (N) atom contained in the amine compound to form a fluorescence chromophore including an N--B--N bond-containing hetero ring in-situ (Fig. 2, page 18). 

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Shirbhate et al. ("Optical and Fluorescent Dual Sensing of Aminoalcohols by in Situ Generation of BODIPY-like Chromophore," J. Am. Chem. Soc. February 29, 2020).
This document appears to be co-authored by at least two1 of the joint inventors and by at least eight non-inventors. It was published before, but within a year of, the filing date of instant application (17 April 2020). Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Regarding claims 1-3, Shirbhate et al. disclose the compound 1 of the disclosure (1, Chart 1):
Regarding claims 4 and 5, Shirbhate et al. disclose a probe, comprising the compound or its derivative according to claim 1, wherein the probe is for measuring the concentration and optical purity of an amine compound containing aminoalcohol (abstract), wherein the compound forms an imine bond with an amino group contained in the amine compound and boron (B) contained in the compound connects nitrogen (N) atom contained in the compound and nitrogen (N) atom contained in the amine compound to form a fluorescence chromophore including an N--B--N bond-containing hetero ring in-situ (Fig. 1c).

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arndt et al. (US 2012/0208819).
Regarding claims 1 and 2, Arndt et al. disclose the compound of Example No. 6.4 (Table 1, page 205; reproduced with annotation below), and this final compound is hereafter referred to as final compound 6.4F:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Arndt et al. teach that final compound 6.4F was prepared via the procedure for Example 6.2 ([0305]), the scheme for which is reproduced in part below with annotation ([0298]):

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

	Final compound 6.4F differs from final compound 6.2F in having an ortho-attached pyrrolopyridinyl group, and accordingly precursor compound 6.4P differs from precursor compound 6.2P in having an ortho-attached boronic ester group (rather than a meta-attached boronic ester group).
	Precursor compound 6.4P corresponds to Chemical Formula 1 and 2, where n is 0, R1 is amino, R2 – R5 are hydrogen, and Z is =N-.
	Precursor compound 6.4P differs from Chemical Formula 1 and 2 in comprising a pinacol ester of boronic acid rather than a boronic acid. However, because pinacol ester 6.4P can be derived from a boronic acid of Chemical Formula 1 and 2, precursor compound 6.4P is a derivative of Chemical Formula 1 and 2, and pinacol ester precursor compound 6.4P anticipates claims 1 and 2.
	Moreover, under a second broader interpretation, final compound 6.4F itself is a derivative of Chemical Formula 1 and 2 because the pyrrolopyridinyl final compound 6.4F can be derived from a precursor compound having pinacol ester of boronic acid, as evidenced by Example 6.2 ([0298]), which in turn can be derived from a compound of Chemical Formula 1 and 2, which has a boronic acid.
	Regarding claim 3, either precursor compound 6.4P or final compound 6.4F is a derivative of the third aldehyde compound of claim 3 because an amide can be prepared from an aldehyde via oxidative amidation. 
	Regarding claim 4 and the limitation that "the probe is for measuring the concentration and optical purity of an amine compound containing aminoalcohol," the Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114).
	Claim 5 recites the limitation "wherein the compound forms an imine bond with an amino group contained in the amine compound and boron (B) contained in the compound connects nitrogen (N) atom contained in the compound and nitrogen (N) atom contained in the amine compound to form a fluorescence chromophore including an N--B--N bond-containing hetero ring in-situ."  These functional limitations further limit the compound of claim 1 but do not require that the choice of "the compound or its derivative according to claim 1" is the compound according to claim 1 rather than its derivative.
It is presumed to be inherent, as evidenced by the instant disclosure, that a compound of claim 1 having n as 0, R1 as amino, R2 – R5 as hydrogen, X as phenyl, and Y as pyridyl is capable of performing the functional limitations of claim 5. Because Arndt et al. disclose a derivative of such a compound (precursor compound 6.4P or final compound 6.4F), and because the scope of claim 5 broadly permits the probe to be a derivative of such a compound, claim 5 is anticipated.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Barany et al. (US 2014/0161729) disclose the following compounds (page 123), which are positional isomers of Chemical Formula 1 or 2 that differ at the attachment position of the R1C(=O)- substituent:

    PNG
    media_image5.png
    126
    254
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    237
    189
    media_image6.png
    Greyscale



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043. The examiner can normally be reached M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE ADAMS/            Examiner, Art Unit 1797                                                                                                                                                                                            
/JENNIFER WECKER/            Primary Examiner, Art Unit 1797                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Two of the names of the co-authors exactly match names of the joint inventors, while two other names of the co-authors resemble but do not match names of the joint inventors.